On the 22nd day of March, 1909, judgment was rendered against appellant in the county court of Oklahoma county, sentencing him to pay a fine of $100 and confinement in the county jail for a period of 60 days. A number of different orders were entered by the court extending the time within which the case-made might be prepared and served upon the county attorney, but the order allowing the last extension of time was not made until the time previously granted had expired. The last order was therefore void. The case-made having been served after the time which had been legally granted the defendant for this purpose, such service was void. The case-made must therefore be stricken from the record. We find no error in the transcript of the record. The judgment of the lower court is therefore affirmed.